 



Exhibit 10.1
PREMIUM STANDARD FARMS, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of  ___
(the “Grant Date”), is made by and between Premium Standard Farms, Inc., a
Delaware corporation (the “Company”), and ___, an ___ of the Company (the
“Participant”).
W I T N E S S E T H:
     WHEREAS, the Company adopted that certain 2005 Long Term Incentive Plan,
dated as of June 17, 2005 (the “Plan”); and
     WHEREAS, among other things, the Plan provides for the granting of
restricted stock awards by the Compensation Committee of the Board of Directors
of the Company (the “Committee”) to eligible employees of the Company or an
Affiliate to purchase shares of the common stock of the Company, par value $.01
per share (the “Common Stock”), in accordance with the terms and provisions
thereof; and
     WHEREAS, the Committee considers the Participant to be an employee who is
eligible for a grant of restricted stock pursuant to the Plan, and has
determined that it would be in the best interests of the Company to grant the
restricted stock documented herein; and
     WHEREAS, the Participant wishes to accept such award, subject to the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Definitions. Unless otherwise provided herein, the capitalized terms
have the same definition and meaning as provided in the Plan.
     2. Restricted Stock Award. Subject to the terms and conditions of the Plan
and the terms, conditions and restrictions set forth in this Agreement, the
Committee hereby awards to the Participant                      shares of Common
Stock of the Company (the “Restricted Stock”).
     3. Restrictions. Prior to the expiration of any period in which a
possibility of forfeiture exists pursuant to Section 4 below (the “Applicable
Restriction Period”), the Participant may not sell, assign, margin, transfer,
encumber, convey, gift, alienate, hypothecate, pledge or otherwise dispose of
any Restricted Stock to which such Applicable Restriction Period relates, except
for transfer by will or the laws of descent and distribution. Any attempt to
sell, assign, margin, transfer, encumber, convey, gift, alienate, hypothecate,
pledge or otherwise dispose of the Restricted Stock to which such Applicable
Restriction Period relates, or to subject such Restricted Stock to execution,
attachment or similar process, contrary to the provisions hereof, shall be void
and ineffective, shall give no right to any purported transferee, and may, at
the discretion of the Committee, result in forfeiture of such Restricted Stock.
     4. Applicable Restriction Period. Except to the extent otherwise provided
in this Agreement and in the Plan, if the Participant remains continuously
employed by the Company through the expiration of any Applicable Restriction
Period, the possibility of forfeiture with respect to such percentage of the
Restricted Stock as is set forth below shall lapse, and such Restricted Shares
shall be fully-owned by the Participant in accordance with the following
schedule:
     (a)                      percent (                    %) of the
Participant’s Restricted Stock shall no longer be subject to forfeiture on and
after the                      anniversary of the Grant Date; and

- 1 -



--------------------------------------------------------------------------------



 



     (b) An additional                      percent (                    %) of
the Participant’s Restricted Stock shall no longer be subject to forfeiture on
and after each of the                     ,                      and
                     anniversaries of the Grant Date.
     5. Shareholder Rights. Notwithstanding the foregoing and except as provided
in Section 3, the Participant shall have, with respect to the Restricted Stock,
all of the rights of a shareholder of the Company holding a class of Common
Stock that is the subject of the Restricted Stock, including, if applicable, the
right to vote the shares and the right to receive any cash dividends thereon;
provided, however, that if any dividends or other distributions with respect to
the Restricted Stock shall be paid in shares of Common Stock, such shares shall
be subject to the same restrictions as the shares of Restricted Stock with
respect to which they are paid.
     6. Escrow of Restricted Stock. As of the Grant Date of the Restricted Stock
award, the Company shall issue in the name of the Participant a certificate or
certificates evidencing the Restricted Stock, or retain such shares in a
separate account, and shall retain custody of any such certificate or
certificates and control of any such account to the extent, and for so long as,
the restrictions described herein have not lapsed during any Applicable
Restriction Period. The Participant hereby agrees, upon the request of the
Company, to execute in blank and to deliver to the Company such stock powers and
other related documents as may be deemed advisable by the Company in order to
effectively carry out the provisions of this Agreement, and, by execution of
this Agreement, the Participant hereby designates the Secretary of the Company
as his or her attorney in fact, with full power and authority to execute on the
Participant’s behalf any of the foregoing documents.
     7. Other Conditions.
     (a) Termination of Employment. If the Participant incurs a Termination of
Employment, all shares of Common Stock remaining subject to the restrictions
described herein as of the date of Termination of Employment shall be forfeited
and Participant shall have no rights therein. Notwithstanding the foregoing, the
effect of a Termination of Employment for death or Disability of the Participant
shall be governed by the Plan.
     (b) Termination due to Change in Control. In the event of a Change of
Control, the restrictions applicable to the Restricted Stock shall lapse, and
such Restricted Stock shall become free of all restrictions and become fully
vested and transferable to the full extent of the original grant.
     8. Government Regulations, Registration and Listing of Stock. This
Agreement, the awarding of the Restricted Stock and the Company’s obligation to
deliver shares evidencing the Restricted Stock hereunder shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals which may be required by regulatory or governmental agencies.
     9. Agreement Respecting Taxes. The Participant hereby agrees to pay to the
Company, or to make arrangements satisfactory to the Company for the payment of,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock or this Restricted Stock award, including
withholding from the Participant’s compensation. In addition, the Participant
hereby acknowledges and agrees that the Company shall, to the maximum extent
permitted by law, have the right to deduct from any compensation, other payments
or awards otherwise due to the Participant, any taxes described in the previous
sentence required by law to be withheld with respect to the Restricted Stock or
this Restricted Stock award. Finally, the Participant acknowledges that he or
she is aware that any taxes referred to in this section may be due upon the
vesting of all or a portion of the Restricted Stock.
     10. Code Section 83(b) Election. The Participant hereby agrees to
immediately notify the Company in the manner described in this Section 10 of any
election made by the Participant under Section 83(b) of the Code with respect to
the Restricted Stock. The Participant shall execute and deliver to the Company
with this executed Agreement the (i) Acknowledgement and Statement of Decision
Regarding Election Pursuant to Section 83(b) of the Internal Revenue Code and
(ii) Election Pursuant to Section 83(b) of the Internal Revenue Code, both of
which are attached hereto as Exhibits A and B, respectively. The Participant
should consult the Participant’s own tax adviser

- 2 -



--------------------------------------------------------------------------------



 



to determine if there is a comparable election to file in the state of the
Participant’s residence and whether such filing is desirable under the
circumstances.
     11. No Other Rights Created. Neither this Agreement nor the Restricted
Stock award shall constitute an employment agreement nor shall confer upon the
Participant any right to remain in the employ of the Company. The Participant
shall remain subject to termination of his employment to the same extent as
though this Agreement and the Restricted Stock award did not exist.
     12. Binding Effect. The Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and provisions thereof.
The terms of the Plan as it presently exists, and as it may hereafter be
amended, are deemed incorporated herein by reference, and any conflict between
the terms of this Agreement and the terms and provisions of the Plan shall be
resolved by the Committee, whose determination shall be final and binding on all
parties. In general, and except as otherwise determined by the Committee, the
provisions of the Plan shall supersede the provisions of this Agreement to the
extent of any conflict between the Plan and this Agreement.
     13. Notices. Any notice hereunder to the Company shall be addressed to it
at 805 Pennsylvania Avenue, Suite 200, Kansas City, Missouri 64105, to the
attention of Vice President, Human Resources. Any notice hereunder to the
Participant shall be addressed to the Participant at the address set forth
below, subject to the right of either party at any time hereafter to designate
at any time hereafter in writing a different address.
     14. Amendment. The Committee may at any time unilaterally amend the terms
and conditions pertaining to the Restricted Stock award; provided, however that
any such amendment which is adverse to the Participant shall require the
Participant’s written consent. Any other amendment of this Agreement shall
require a written agreement executed by both parties.
     15. Miscellaneous. This Agreement contains a complete statement of all the
arrangements between the parties with respect to its subject matter. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to agreements made and to be performed
exclusively in the State of Delaware. The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.
     (a) Legend on Stock Certificates. All certificates representing the
Restricted Stock will bear the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
AWARD AGREEMENT AMONG PREMIUM STANDARD FARMS, INC. (THE “CORPORATION”) AND THE
HOLDER OF THE STOCK REPRESENTED BY THIS CERTIFICATE. COPIES OF THE AGREEMENT
WILL BE FURNISHED BY THE CORPORATION TO THE HOLDER HEREOF UPON WRITTEN REQUEST.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Participant has executed this Agreement as
of the day and year first above written.

                  PREMIUM STANDARD FARMS, INC.    
 
           
 
  By:        
 
           
 
                Name:    
 
                Title:    
 
                Participant:    

- 3 -



--------------------------------------------------------------------------------



 



                       
 
  Name:        
 
           
 
  Address:        
 
                     
 
                     

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT
OF DECISION REGARDING ELECTION
PURSUANT TO SECTION 83(b)
of
THE INTERNAL REVENUE CODE
     The undersigned (which term includes the undersigned’s spouse), a holder of
                     shares of Common Stock (the “Restricted Stock”) of Premium
Standard Farms, Inc., a Delaware corporation (the “Company”), pursuant to a
Restricted Stock Award Agreement with the Company dated as of
                     (the “Agreement”), hereby states as follows:
     1. The undersigned acknowledges receipt of a copy of the Agreement. The
undersigned has carefully reviewed the Agreement.
     2. The undersigned either [check as applicable]:
                          (a) has consulted, and has been fully advised by, the
undersigned’s own tax adviser, whose business address is
                                                            , regarding the
federal, state and local tax consequences of being issued the Interests under
the Agreement, and particularly regarding the advisability of making elections
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and pursuant to the corresponding provisions, if any, of applicable
state laws; or
                          (b) has knowingly chosen not to consult such tax
adviser.
     3. The undersigned hereby states that the undersigned has decided to make
an election pursuant to Section 83(b) of the Code and is submitting to the
Company, together with the undersigned=s executed Agreement, an executed form
which is attached as Exhibit B to the Agreement.
     4. Neither the Company nor a representative of the Company has made any
warranty or representation to the undersigned with respect to the tax
consequences of the issuance of the Restricted Stock to the undersigned pursuant
to the Agreement or of the making or failure to make an election pursuant to
Section 83(b) of the Code or corresponding provisions, if any, of applicable
state law.
     5. The undersigned is also submitting to the Company, together with the
Agreement, an executed original of an election, if any is made, of the
undersigned pursuant to provisions of state law corresponding to Section 83(b)
of the Code, if any, which are applicable to the issuance of the Restricted
Stock to the undersigned pursuant to the Agreement.

         
Date:                     
  Participant:    
 
                 
 
            (Sign Name)    
 
                 
 
            (Print Name)    
 
       
Date:                     
  Participant Spouse    
 
                 
 
            (Sign Name)    
 
                 
 
            (Print Name)    

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE TO INCLUDE IN GROSS INCOME
THE EXCESS OVER THE PURCHASE PRICE, IF ANY,
OF THE VALUE OF PROPERTY TRANSFERRED
IN CONNECTION WITH SERVICES
     The undersigned hereby elects pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, to include in the undersigned’s gross income
for the 2___ taxable year the excess (if any) of the fair market value of the
property described below, over the amount the undersigned paid for such
property, if any, and supplies herewith the following information in accordance
with the Treasury regulations promulgated under Section 83(b):
     1. The undersigned’s name, address and taxpayer identification (social
security) number are:
          Name:                                                             
          Address:
                                                                                                   
          Social Security #:
     2. The property with respect to which the election is made consists of
                     shares of Common Stock (the “Restricted Stock”) of Premium
Standard Farms, Inc., a Delaware corporation (the “Company”).
     3. The date on which the above property was transferred to the undersigned
was                      and the taxable year to which this election relates is
2___.
     4. The above property is subject to the following restrictions:
(a) forfeiture of the Restricted Stock if the Participant ceases to be an
employee of the Company or an affiliate of the Company, and (b) certain
restrictions should the undersigned wish to transfer the Restricted Stock.
     5. The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) is $                       per share.
     6. The amount paid for the above property by the undersigned was $
                      per share.
     7. A copy of this election has been furnished to the Company, and a copy
will be filed with the income tax return of the undersigned to which this
election relates.

         
Date:                     
            Participant:    
 
                 
 
            (Sign Name)    
 
                 
 
            (Print Name)    
 
       
Date:                     
            Participant Spouse    
 
                 
 
            (Sign Name)    
 
                 
 
            (Print Name)    

B-1

 